 595317 NLRB No. 89HARRIS GLASS INDUSTRIES1We agree with the judge that the Respondents constitute a singleemployer. The record shows that Respondent Harris Glass Industries,
Inc. was originally named L. Harris & Son Glass Co., Inc. Implicit
in the judge's single employer finding is that L. Harris & Son Glass
Co., Inc.Ðthe entity that authorized the Window and Plate Glass
Dealers Association to bargain on its behalf in 1975Ðis in reality
the same employer as the Respondents. The mere technical change
in the identity of the employing entity does not absolve the newly
named employer of the single employer's legal obligations. See
Howard Johnson Co. v. Hotel & Restaurant Employees, 417 U.S.249, 259 fn. 5 (1974).Member Stephens notes that the finding that the Respondents arebound to the 1993±1997 collective-bargaining agreement between
the Association and the Union is not inconsistent with his dissenting
opinion in Chel LaCort, 315 NLRB 1036, 1037 (1994). In that case,the employer sought to withdraw from the employer bargaining asso-
ciation before expiration of the predecessor agreement and at a time
when, pursuant to affirmative representations made to it by the asso-
ciation, it had reason to believe negotiations for a new agreement
had not commenced. In the present case, when the Respondents
sought to withdraw, the old agreement had expired and four or five
bargaining sessions for a new agreement had taken place; and there
was no active concealment of those negotiations.2We shall modify the judge's remedy and recommended Order toprovide standard remedial language for the violation found.3To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the employer's
delinquent contributions during the period of the delinquency, the
Respondents will reimburse the employee, but the amount of such
reimbursement will constitute a setoff to the amount that the Re-
spondents otherwise owe the fund.Harris Glass Industries, Inc. and Harris Depend-able Industries, Inc., a Single Employer andGlass Warehouse Workers and Paint Handlers
Local 206, International Brotherhood of Paint-
ers & Allied Trades, AFL±CIO. Case 2±CA±26790May 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn February 14, 1995, Administrative Law JudgeJoel P. Biblowitz issued the attached decision. The Re-
spondents filed exceptions and a supporting brief. The
Charging Party filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as modi-
fied and set forth in full below.2AMENDEDREMEDYHaving found that the Respondents failed to fullycomply with and implement the 1993±1997 contract
between the Union and the Window and Plate Glass
Dealers Association, we shall order the Respondents to
make whole unit employees by paying any and all de-
linquent contributions to contractually required fringe
benefit funds and any liquidated damages thereon, in-
cluding any additional amounts applicable to such de-
linquent payments as determined in accordance withMerryweather Optical Co., 240 NLRB 1213, 1216(1979). In addition, the Respondents shall reimburse
unit employees for any expenses ensuing from its fail-
ure to make such required payments, as set forth in
Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such
amounts to be computed in the manner set forth in
Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).3ORDERThe National Labor Relations Board orders that theRespondent, Harris Glass Industries, Inc. and Harris
Dependable Industries, Inc., a single employer, New
York, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain collectively with GlassWarehouse Workers and Paint Handlers Local 206,
International Brotherhood of Painters & Allied Trades,
AFL±CIO as the exclusive collective-bargaining rep-
resentative of certain employees.(b) Refusing to fully implement and give effect tothe collective-bargaining agreement between the Union
and Window and Plate Glass Dealers Association of
New York, Inc. effective for the period April 1, 1993,
through March 31, 1997.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act.(a) Comply with and implement the terms of the1993±1997 collective-bargaining agreement between
the Union and the Association, retroactively to its
April 1, 1993 effective date, including by paying all
contractually required fringe benefit fund contributions
and liquidated damages thereon that have not been
paid, and by making unit employees whole for any ex-
penses resulting from its failure to make such contribu-
tions, with interest, as set forth in the amended remedy
section of this decision.(b) Make whole its employees who are representedby the Union for any loss of pay and other benefits
that they suffered as a result of its refusal to fully
comply with the terms of the 1993±1997 collective-
bargaining agreement between the Union and the As- 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''1Unless indicated otherwise all dates referred to 1993.sociation, with interest, as set forth in the amendedremedy section of this decision.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at its office and place of business copies ofthe attached notice marked ``Appendix.''4Copies ofthe notice, on forms provided by the Regional Director
for Region 2, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees customarily are
posted. Reasonable steps shall be taken by the Re-
spondent to insure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain collectively withGlass Warehouse Workers and Paint Handlers Local
206, International Brotherhood of Painters & Allied
Trades, AFL±CIO as the exclusive collective-bargain-
ing representative of certain of our employees.WEWILLNOT
refuse to fully implement and give ef-fect to the collective-bargaining agreement between the
Union and Window and Plate Glass Dealers Associa-
tion of New York, Inc. effective for the period April
1, 1993, through March 31, 1997.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
comply with and implement the terms ofthe above-described contract, retroactively to its April
1, 1993 effective date, including by making all con-
tractually required fringe benefit contributions that
have not been made, and by making whole the unitemployees for any expenses ensuing from our failureto make such contributions, with interest.WEWILL
make whole our employees in the bargain-ing unit for any loss of pay or other benefits they may
have suffered by reason of our refusal to comply with
and implement the terms of the above-described con-
tract, with interest.HARRISGLASSINDUSTRIES, INC. ANDHARRISDEPENDABLEINDUSTRIES, INC.,ASINGLEEMPLOYERRuth Weinreb, Esq., for the General Counsel.Alan B. Pearl, Esq. (Portnoy, Messinger, Pearl & Associates,Inc.), for the Respondent.Ralph P. Katz, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me on December 12, 1994, in New York, New
York. The complaint, which issued on December 27, 1993,1and was based on a charge and an amended charge that were
filed on August 23 and September 27 by Glass Warehouse
Workers and Paint Handlers Local 206, International Broth-
erhood of Painters & Allied Trades, AFL±CIO (the Union),
alleges that Harris Glass Industries, Inc. (Respondent Glass)
and Harris Dependable Industries, Inc. (Respondent Depend-
able), and at times jointly referred to as Respondents, alleg-
edly joint employers, violated Section 8(a)(1) and (5) of the
Act from about April through August, by attempting to with-
draw untimely from Window and Plate Glass Dealers Asso-
ciation of New York, Inc. (the Association) and by refusing
to execute the collective-bargaining agreement agreed to by
the Union and the Association.FINDINGSOF
FACTI. JURISDICTIONRespondents admit, and I find, that they are an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. LABORORGANIZATIONSTATUS
Respondents admit, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. FACTSANDANALYSIS
A. Single Employer StatusThe operation involved here was originally named L. Har-ris & Son Glass Co., Inc. (L. Harris), and was owned shortly
prior to 1982 entirely by Howard Kaplan. In November
1982, Kaplan, as president, and Harold Fein, as secretary,
filed forms with the State of New York to change the com-
pany name to Harris Glass Industries, Inc. From that time
until 1987, Kaplan and Fein were each half owners of Re- 597HARRIS GLASS INDUSTRIES2Counsel for the Charging Party, in his brief, states that at thehearing Respondents withdrew their denial of single employer status.
I cannot locate any such withdrawal.spondent Glass, with Kaplan as the president and Fein thevice president. About 1987 this situation changed when Fein
became the sole owner and president of Respondent Glass.
Both Respondent Glass and L. Harris & Son Glass Co. had
identical operations: delivering, installing, cutting, polishing,
and measuring glass and mirrors. Fein was the sole super-
visor of Respondent Glass' employees, at least since 1987.
The Union has represented most of the employees of Re-
spondent Glass and L. Harris since, at least, about 1975.On or about April 15 Fein ceased operations as Respond-ent Glass and commenced operations as Respondent Depend-
able, of which Fein is the sole shareholder and supervisor,
with the same employees and at the same location. Respond-
ent Dependable filed a certificate of incorporation on the
same day. Two months later, Respondent Dependable moved
to a different location, although Fein maintained the same
telephone number that he had for Respondent Glass. He testi-
fied that when he moved the Respondent Dependable's oper-
ation, he notified ``the Union'' of the change in name and
location, but on cross-examination, he testified that he noti-
fied Local 1087, which represents one of his employees, of
these changes. He never specifically testified that he notified
the Union, and Michael Kis, president and business manager
for the Union, testified that he never received any such noti-
fication from Fein. Fein testified that, when he established
Respondent Dependable, it was to perform glasswork, but he
was not sure whether he would reemploy the employees that
he had employed at Respondent Glass, or whether he would
perform freelance work and work independently of his prior
employees. His affidavit given to the Board states: ``It was
my intention when Harris Dependable was formed to employ
employees who would do similar work to the work per-
formed by Harris Glass.'' When Fein converted his operation
from Respondent Glass to Respondent Dependable on or
about April 15 he continued to use the same employees. Sub-
sequently, however, these employees refused to cross a Local1087 picket line and did not return to work for Respondent
until about December.On August 8 Fein sent the Union the deducted dues andother remittances, for the month of June, as required by his
contract with the Union. His checks to the Union's annuity,
pension, and welfare fund, as well as the check for the dues,
were written on Respondent Dependable's checks, dated Au-
gust 6. The accompanying remittance report lists the em-
ployer as Respondent Glass. Fein testified that Respondent
Dependable performs work for ``some'' of Respondent
Glass' customers; his affidavit to the Board states that Re-
spondent Dependable ``provides services to the same cus-
tomers.'' On April 14 Respondent Glass had about $5000
worth of inventory (plate glass and mirrors) and one
polishing machine. Over the next month or so, Respondent
Dependable used up that inventory and employed the
polishing machine. For, at least, the first 2 months of Re-
spondent Dependable's operation, it used Respondent Glass'
trucks.In its answer Respondents admits ``that Harris DependableIndustries, Inc. is a successor to Harris Glass Industries, Inc.,
and that, for this proceeding, has a duty to recognize and
bargain with Local 206.'' The initial issue is whether Re-
spondent Glass and Respondent Dependable constitute a sin-gle employer within the meaning of the Act.2There can beno doubt that they do. In Radio & Television BroadcastTechnicians Local 1264 v. Broadcast Service of Mobile, 380U.S. 255 (1965), the Court stated that the controlling criteria
in determining single employer status are interrelation of op-
erations, common management, centralized control of labor
relations, and common ownership. It is difficult to imagine
a more obvious single employer situation than the instant
one. Respondent Glass and Respondent Dependable have the
same employees, supervision, ownership, customers, and
labor relations. In addition, Respondent Glass ceased oper-
ations on April 14 and Respondent Dependable commenced
operations on the following day at the same location using
the balance of Respondent Glass' inventory, its machine,
trucks, and telephone number. The division between the two
companies was so nebulous that, in August, Fein sent his re-
mittances to the Union on Respondent Dependable checks,
but with a Respondent Glass remittance form. I therefore
find that Respondent Glass and Respondent Dependable con-
stitute a single employer within the meaning of the Act.B. Association MembershipThe complaint alleged, and Respondent admits, that Win-dow and Plate Glass Dealers Association of New York, Inc.
(the Association) has been an organization composed of var-ious employers, and which exists for the purpose, among
other things, of representing its employer-members in nego-
tiating and administering collective bargaining with various
labor organizations, including the Union. Jerome Haber, who
is the president of a glass company, is, and has been, the
president of the Association for about 20 years, testified that
the Association negotiates contracts with the Union and
Local 1087 on behalf of member shops in the industry and
has periodic meetings of members, and that its members ap-
point the negotiating committee and ratify the contracts that
it enters into. Members have not been charged dues over the
last 12 years. He produced a documented signed by Kaplan
on July 29, 1975, stating that L. Harris & Son authorized the
Association to bargain on its behalf and agreed to be bound
to any contract resulting from such negotiations. No more re-
cent authorization was produced. Haber testified that he has
met Fein, Kaplan, and ``Billy Kaplan'' at Association meet-
ings, but Fein was not on the negotiating committee, nor did
he attend bargaining sessions. Prior to the 1990 negotiations
with the Union that resulted in the contract that expired on
March 31, Haber prepared, and gave to the Union, a list of
the Association's members. The list contained the names of
19 employers, including L. Harris & Son, at Respondents'
address. Prior to the commencement of negotiations on Feb-
ruary 12, the only notification that the Association provided
to its members (including Respondents) was a form letter in
late 1992 notifying them of a meeting to discuss the ap-
proaching negotiations. Fein did not regularly attend Associa-
tion meetings, and the last meeting that Haber remembers
Fein attending was a general membership meeting in the fall
of 1992. Prior notification for this meeting was sent to each
member of the Association. Fein testified that during the pe-
riod that he was involved with Respondent he has attended 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3It should be noted that I found Haber and Kis to be more credi-ble and believable witnesses than Fein and I would credit their testi-
mony over that of Fein.some Association luncheons: ``Someone from the industrywould call up and say that they had a lunch, and if you felt
like stopping in, having a meal, be free to do so.'' These
luncheons usually lasted for over an hour, and negotiations
with the Union were never discussed while he was present.
Over the 6 years prior to April he received no correspond-
ence from the Association. During the period of his involve-
ment with Respondent it has had a collective-bargaining rela-
tionship with the Union and applied the terms of the agree-
ment that expired on March 31, although he never signed the
1990±1993 agreement on behalf of Respondent and never ne-
gotiated separately with the Union. He testified: ``Well, we
were given a schedule and that is what we paid the men''
as well as making the required contributions to the Union.
Kis testified that during his employment with the Union, Re-
spondent never signed any agreement with the Union. Rath-
er, he complied with the terms of the agreements negotiated
by the Association.In United Steel Erectors, 283 NLRB 314 (1987), the ad-ministrative law judge, as affirmed by the Board, stated: ``A
multi-employer bargaining relationship is established when
employers manifest an unequivocal intention to be bound by
group bargaining and the union assents and enters into nego-
tiations with the group as a unit.'' In Hillsdale Inn v. NLRB,764 F.2d 739 (10th Cir. 1985), the court stated that the test
to determine whether an employer has delegated a multiem-
ployer association with the required authority to negotiate on
its behalf, is whether the employer has indicated an un-
equivocal intention to be bound by group action. The courtalso quoted language from Travelers Insurance Co. v. Mor-row, 645 F.2d 41, 44±45 (10th Cir. 1981), which stated: ``Toestablish that an agent has apparent authority to bind its prin-
cipal it must be shown that the principal knowingly per-
mitted the agent to exercise the authority in question, or in
some manner manifested its consent that such authority be
exercised.'' In 1975 Kaplan authorized the Association to
bargain on behalf of L. Harris and agreed to be bound by
any contract resulting from these negotiations. At least until
April 15 Respondent never withdrew this authorization. In
1982 the corporate name L. Harris was changed to Respond-
ent Glass and I have found that Respondent Harris and Re-
spondent Dependable constitute a single employer. Therefore,
at least shortly prior to April 15, Respondents were still a
member of the Association and bound by its actions. Re-
spondents defend that Fein had little connection with the As-
sociation other than attending an occasional luncheon where
industry, rather than labor relations matters, were discussed.
That is not a valid defense here. The cases require employers
to indicate an unequivocal intention to be bound by group
action. Respondent joined the Association in 1975 and never
did anything to withdraw prior to April 15. Respondent com-
plied with every contract negotiated by the Association and
the Union subsequent to 1975 without signing any of them.
Even if he only attended occasional Association luncheons
where labor relations were not discussed,3by joining the As-sociation in 1975, and by complying with the contracts nego-
tiated by the Association for about 18 years, Respondent un-equivocally indicated its intention to be bound by the Asso-ciation's actions.C. Alleged Untimely WithdrawalThe agreement between the parties that expired on March31 states that it would ``automatically renew itself from year
to year thereafter unless either party desires to discontinue or
modify the existing Agreement upon any termination date; at
least sixty (60) days prior written notice of such intent must
be given to the other party hereto.'' By letter to the Associa-
tion dated January 22, Kis stated: ``You are hereby notified
that Glass Warehouse Workers and Paint Handlers Local
Union 206 proposes to modify its collective bargaining
agreement with the Window and Plate Glass Dealers Asso-
ciation of New York, Inc. which expires on March 31,
1993.'' Haber received this letter on or about January 22.
Fein testified that he never received this, or any letter from
the Union, indicating an intention to modify or change the
agreement.The first negotiation session between the Association andthe Union took place on February 12. On that date Haber
gave Kis a list of the Association's member employers, in-
cluding ``L. Harris and Son,'' and the parties exchanged ini-
tial proposals for changes in wages, benefits, and conditions
of employment. Four or five negotiating sessions took place
between February 12 and April 15; there were a total of
about seven sessions before an agreement was entered into
between the Association and the Union in May. Fein did not
attend any of these meetings nor did Haber discuss the status
of these negotiations with Fein during this period. On or
about April 1, Fein called Haber and spoke about the possi-
bility of withdrawing from the Association; Haber told Fein
that he would have to do it in writing, and called Kis and
told him that Fein said that he was going to resign from the
Association. By letter to the Association, dated April 15,
Fein wrote: ``Please be advised that as of April 15, 1993,
Harris Glass Industries, Inc. is resigning from the NationalPlate Glass Dealers Association.''Fein testified that he called Haber on or about April 1 andtold him that he really didn't know whether or not he was
a member of the Association, but that contract negotiations
were approaching for Local 1087, and the industry contracts
were ``quite severe,'' so he wanted to resign from the Asso-
ciation and negotiate on his own. Kis testified that Haber
told him on or about April 1 that Fein stated that he was
going to withdraw from the Association. He told Haber that
Fein was still obligated to the contract. Kis next spoke to
Fein on August 10, when he called Fein about the June bene-
fit contributions, and Fein said that they were in the mail.
Kis asked him about his problems with Local 1087 and Fein
said that they were still picketing. Kis asked if Fein would
continue to recognize the Union as its members were still
working for him. Fein said that they did not work for him
(apparently because they were refusing to cross the Local
1087 picket line) and that he didn't have a contract with the
Union. Kis told him that he was bound by the new agree-
ment entered into by the Union and the Association and Fein
said that if he had anything further to say he should speak
to his lawyer. Since that time, Respondent has complied with
the terms and conditions of employment of the new agree-
ment executed by the Union and the Association for certain
of its employees, but formally denies being bound by this 599HARRIS GLASS INDUSTRIESagreement. Fein testified that he is following the contractualterms for some of his employees because, if he didn't do so,
they would leave him and he would have no work force. He
testified, additionally, that he is paying the increased wages
and benefits to protect himself in case he loses the instant
matter.Initially, Respondent defends that it did not violate the Actbecause there was no need for any negotiations or a new
contract because the old contract automatically renewed
itself. The basis for this defense is the fact that the Union
never served Respondent with a timely notice that it wished
to modify or discontinue the 1990±1993 contract. This de-
fense is without merit. The termination clause of the contract
provides that either party may terminate by giving timely no-
tice to the other party hereto. The two parties to the agree-
ment are the Union and the Association and they are the only
parties that need be served according to the terms of the con-
tract. When the Union notified the Association of its inten-
tion to terminate the agreement on January 22, that was all
it was required to do.I have some difficulty understanding Fein's testimony thathe withdrew from the Association because of the situation
with Local 1087, principally because it occurred in the mid-
dle of the negotiations with the Union. Even if I were to
credit Fein, it would not affect the outcome of this matter.
His subjective reasoning for attempting to resign from the
Association is immaterial; he told Kis that he was not bound
by the new contract and, admittedly, is not totally complying
with the new agreement.In Retail Associates, 120 NLRB 388 at 395 (1958), theBoard found that it would refuse to permit withdrawal from
a duly established multiemployer bargaining unit, ``except
upon adequate written notice given prior to the date set by
the contract for modification, or to the agreed-upon date to
begin the multi-employer negotiations.'' The Board further
found that ``where actual bargaining negotiations based on
the existing multi-employer unit have begun, we would not
permit, except on mutual consent, an abandonment of the
unit upon which each side has committed itself to the other,
absent unusual circumstances.'' The ``unusual cir-
cumstances'' exception of Retail Associates has been limitedto extreme situations, such as when the employer can estab-
lish that it faces dire economic circumstances, such as bank-
ruptcy, or when the multiemployer unit is no longer a viable
entity. None of these ``unusual circumstances'' is present
here. Respondent's defense is that it was not a member of
the Association, and I have previously found that this de-
fense lacks merit. Respondent also defends that the Associa-tion did not keep it notified of the negotiations. In ChelLaCort, 315 NLRB 1036 (1994), the employer contendedthat the finding that its withdrawal from the multiemployer
association was untimely was in error because both the em-
ployer and the employees had not been informed of the ini-
tial meeting between the union and the association, which
occurred several months prior to the deadline set in the con-
tract for notification to reopen. The Board majority rejected
this argument:Whether and to what extent a multiemployer associa-tion communicates with its members is an internal asso-
ciation matter which is properly and readily resolved by
and between the multiemployer association and its
members. Were we to find ``unusual circumstances'' in
cases of this kind where the multiemployer association
fails to notify its members of the start of negotiations,
we would effectively be imposing a notice requirement
on the multiemployer association and inserting our-
selves into the association/member relationship unnec-
essarily and with uncertain consequences. [Id. at 1036±
1037]I therefore find that by attempting to withdraw from the As-sociation on April 15, 2 months and four or five meetings
after the commencement of the negotiations between the
Union and the Association, Respondent violated Section
8(a)(1)(5) of the Act.CONCLUSIONSOF
LAW1. Respondents constitute a single employer within themeaning of the Act and an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondents violated Section 8(a)(1)(5) of the Act byuntimely attempting to withdraw from the Association on or
about April 15, 1993, and by failing and refusing to fully
comply with the terms of the contract entered into by the As-
sociation and the Union for the period April 1, 1993, through
March 31, 1997.THEREMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that it be ordered
to cease and desist therefrom and take certain affirmative ac-
tion necessary to effectuate the policies of the Act.[Recommended Order omitted from publication.]